STONE, J.
A portion of the answer of the witness McLain, to the 7th interrogatory in chief, was stricken out on motion, made for the first time during the trial. The argument here made in support of the ruling of the court is, that the answer was not responsive to the interrogatory. When the answer of a witness is, as in this case, legal evidence, and the only objection is that it is not responsive to any interrogatory propounded, such objection can not be made during the trial. — McCreary v. Turk, 29 Ala. 244; Saltmarsh v. Bower, 34 ib. 613.
[2.] The question propounded to the witness Charles-on cross-examination,'and objected to, was illegal. It inquired for the motive of Cureton in disposing of the slave Louisa. The witness could not possibly know the motive which influenced the action of another pez’son. — Whetstone v. Bank at Montgomery, 9 Ala. 875.
[3.] The question put on cross-examination to the witness Watson, elicited no illegal evidence. We need not, therefore, inquire whether the objection to it should have been sustained.
[4.] In the charge to the jury, we-find no erz’or of which the appellant can complain. — Williamson v. Berry, 8 How. U. S. 544.
Reversed and l’eznanded.